DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US PGPub 2014/0008705, hereinafter referred to as “Choi”).
Choi discloses the semiconductor device as claimed.  See figures 2A-2F and corresponding text, where Choi teaches, in claim 1, a solid-state imaging device comprising: 
a photo diode (50) formed on a substrate (29); (figure 2D; [0056])
a floating diffusion (55) which accumulates a signal charge read from the photo diode (50); (figure 2D; [0056]) and 
a gate electrode comprising: 
a planar gate electrode (40a); (figure 2D; [0052], [0056])
a plurality of vertical gate electrodes (40b) formed from a surface of the substrate in a depth direction in a region between the photo diode and the floating diffusion; (figure 2D; [0053]) and 
an overflow path (31) formed in a region interposed between the plurality of vertical gate electrodes.( figure 2D; [0052], [0053], [0056])
Choi teaches, in claim 2, wherein the plurality of the vertical gate electrodes are in contact with the planar gate electrode. (figure 2D; [0056])
Choi teaches, in claim 3, wherein the plurality of vertical gate electrodes are formed integral with the planar gate electrode between the photo diode and the floating diffusion. (figure 2D; [0050])
Choi teaches, in claim 4, wherein the overflow path is formed in the region shallower than the plurality of vertical gate electrodes.(figure 2D; [0050])

Choi teaches, in claim 5, further comprising: 
a driving circuit which applies a predetermined voltage to the plurality of vertical gate electrodes, wherein the driving circuit applies a negative voltage larger than a negative voltage applied until then to the plurality of vertical gate electrodes at a timing at which an opening mechanical shutter closes. (figures 11A and 11B; [00589-0090])
Choi teaches, in claim 6, wherein the overflow path is a path for transferring an amount of signal charges that is beyond a saturation signal amount of the photo diode.
Choi teaches, in claim 7, wherein the overflow path is modulated in two directions. ([0053])
Choi teaches, in claim 8, wherein the overflow path has a higher potential than the photo diode and the floating diffusion.(figure 2D; [0053])
Choi teaches, in claim 9, further comprising: an overflow barrier of a predetermined potential between the photo diode and the floating diffusion.(figure 2D; [0050])
Choi teaches, in claim 10, wherein the floating diffusion is opposite the photo diode across the planar gate electrode.(figure 2D; [0056])
Choi teaches, in claim 11, wherein a saturation signal amount does not decrease with time when a mechanical shutter operates.(figures 11A and 11B; [0089-0090])
Choi teaches, in claim 12, wherein each of the plurality of vertical gate electrodes has a columnar shape in the depth direction.(figure 2D; [0056])

Choi teaches, in claim 13, an electronic device comprising: 
a solid-state imaging device including: 
a photo diode (50) formed on a substrate (29); 
a floating diffusion (55) which accumulates a signal charge read from the photo diode; and a gate electrode comprising: 
a planar gate electrode (40a); 
a plurality of vertical gate electrodes (40b) formed from a surface of the substrate in a depth direction in a region between the photo diode and the floating diffusion; and 
an overflow path (31) formed in a region interposed between the plurality of vertical gate electrodes. (figure 2D; [0052-0053], [0056])
Choi teaches, in claim 14, wherein the plurality of the vertical gate electrodes are in contact with the planar gate electrode. (figure 2D; [0052-0053], [0056])
Choi teaches, in claim 15, wherein the plurality of vertical gate electrodes are formed integral with the planar gate electrode between the photo diode and the floating diffusion. (figure 2D; [0052-0053], [0056])
Choi teaches, in claim 16, wherein the overflow path is formed in the region shallower than the plurality of vertical gate electrodes. (figure 2D; [0050-0053], [0056])
Choi teaches, in claim 17, further comprising: a driving circuit which applies a predetermined voltage to the plurality of vertical gate electrodes, wherein the driving circuit applies a negative voltage larger than a negative voltage applied until then to the plurality of vertical gate electrodes at a timing at which an opening mechanical shutter closes. (figures 11A and 11B; [0089-0090])
Choi teaches, in claim 18, wherein the overflow path is a path for transferring an amount of signal charges that is beyond a saturation signal amount of the photo diode. ([0053])
Choi teaches, in claim 19, wherein the overflow path is modulated in two directions. (figure 2D; [0050])
Choi teaches, in claim 20, wherein the overflow path has a higher potential than the photo diode and the floating diffusion. (figure 2D; [0050])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             September 30, 2022